Name: Commission Regulation (EEC) No 3619/84 of 20 December 1984 suspending advance fixing of the import levy for rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 84 Official Journal of the European Communities No L 333/57 COMMISSION REGULATION (EEC) No 3619/84 of 20 December 1984 suspending advance fixing of the import levy for rice Whereas the abovementioned situation requires that application of the provisions concerning advance fixing of levies for the product concerned be tempora ­ rily suspended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1025/84 (2), and in particular the first para ­ graph of Article 13 (7) thereof, Whereas Article 13 (7) of Regulation (EEC) No 1418/76 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas there is danger, given the irregular pattern of fixings at the end of the year and the uncertain trend of prices during that period, that if existing arrange ­ ments are adhered to, levies could be fixed in advance in the short term for quantities considerably in excess of the quantities which might be excepted under more normal conditions ; HAS ADOPTED THIS REGULATION : . Article 1 Advance fixing of the import levy for the product referred to in Article 1 (a) and (b) of Regulation (EEC) No 1418/76 is hereby suspended from 21 December 1984 to 3 January 1985 inclusive . Article 2 This Regulation shall enter into force on 21 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p . 1 . 0 OJ No L 107, 19 . 4. 1984, p . 13 .